                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            6    Email: jamie.combs@akerman.com
                                                            7    Attorneys for Bank of America, N.A.
                                                            8
                                                            9                                        UNITED STATES DISTRICT COURT

                                                            10                                             DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 BANK OF AMERICA, N.A.,                                     Case No.: 2:16-cv-00444-APG-NJK
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13                          Plaintiff,

                                                            14   v.                                                         STIPULATION AND ORDER TO
                                                                                                                            EXTEND THE PARTIES' DEADLINES
                                                            15                                                              TO FILE RESPONSES TO MOTIONS
                                                                 MADIERA CANYON HOMEOWNERS                                  FOR SUMMARY JUDGMENT [ECF No.
                                                            16   ASSOCIATION; VENDANGE PLACE TRUST;                         56, 57, 58]

                                                            17   PARADISE HARBOR PLACE TRUST;                               [FIRST REQUEST]
                                                                 NEVADA ASSOCIATION SERVICES, INC.,
                                                            18

                                                            19                          Defendants.

                                                            20                Plaintiff Bank of America, N.A. (BANA), Defendants Madeira Canyon Homeowners
                                                            21   Association (Madeira Canyon), Vendange Place Trust and Paradise Harbor Place Trust (together,
                                                            22   the Trusts) through their undersigned counsel of record, stipulate to extending all parties' deadline
                                                            23   to file responses to the pending summary judgment motions, ECF No. 56, 57, and 58, for an
                                                            24   additional 14 days, to April 17, 2019.
                                                            25                BANA, Madeira Canyon, and the Trusts moved for summary judgment on March 13, 2019.
                                                            26   ECF No. 56, 57, and 58. The parties' deadlines to file responses to these motions is April 3, 2019.
                                                            27                The parties stipulate to extending the response deadline by fourteen days, from April 3, 2019
                                                            28   to April 17, 2019, to allow additional time to prepare their briefing.

                                                                 48489329;1
                                                            1                 This is the parties' first request for an extension of this deadline. The parties do not make this

                                                            2    request to cause delay or prejudice any party.

                                                            3             DATED this 2nd day of April, 2019.

                                                            4
                                                                 AKERMAN LLP                                                LAW OFFICE OF MICHAEL F. BOHN
                                                            5

                                                            6    /s/ Jamie K. Combs                                         /s/ Michael F. Bohn
                                                                 ARIEL E. STERN, ESQ.                                       MICHAEL F. BOHN, ESQ.
                                                            7    Nevada Bar No. 8276                                        Nevada Bar No. 1641
                                                                 JAMIE K. COMBS, ESQ.                                       2260 Corporate Circle, Suite 480
                                                            8    Nevada Bar No. 13088                                       Henderson, Nevada 89074
                                                                 1635 Village Center Circle, Suite 200
                                                            9    Las Vegas, Nevada 89134                                    Attorney for Paradise Harbor and
                                                                                                                            Vendange Place Trust
                                                            10   Attorneys for Plaintiff
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 LIPSON NEILSON COLE SELTZER & GARIN, PC
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 /s/ Karen Kao
AKERMAN LLP




                                                            13   J. WILLIAM EBERT, ESQ.
                                                                 Nevada Bar No. 2697
                                                            14   KAREN KAO, ESQ.
                                                                 Nevada Bar No. 14386
                                                            15
                                                                 9900 Covington Cross Drive, Ste. 120
                                                            16   Las Vegas, NV 89144

                                                            17   Attorneys for Madeira Canyon Homeowners
                                                                 Association
                                                            18

                                                            19

                                                            20                                                       IT IS SO ORDERED.
                                                            21

                                                            22                                                       _________________________________________
                                                                                                                     UNITED STATES DISTRICT COURT JUDGE
                                                            23
                                                                                                                             April 3, 2019
                                                                                                                     DATED: _________________________________
                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                        2
                                                                 48489329;1
